DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding rejection under 35 U.S.C. §101, applicant amended computer readable medium claims 15 and 17-20 by excluding transitory type media. Applicant argued (Remarks, pages 8-9) that claimed inventions are directed to a patentable subject matter. After reviewing the amended claims, the examiner agrees that applicant’s arguments are persuasive. The rejection under §101 has been withdrawn. 
 
Regarding rejection to independent claims 1, 8 and 15 under 35 U.S.C. §102, applicant amended all independent claims by adding more limitations. Applicant argued (Remarks, pages 10-11) that “Applicant submits that the cited references do not disclose the feature of amended claim 1, "wherein the neural network model modifies the weight to reduce a difference between the upscaled first input digital signal and a reference digital signal, and wherein the difference is obtained based on at least one sample of the reference digital signal which does not correspond to any of the plurality of samples of the upscaled first input digital signal. (hereinafter referred to as Feature A).”  

By reviewing the amended claims in light of the specification, the examiner believed that the argued feature A describes typical steps of a neural network training process. The examiner includes a tutorial for a neural network training in the attached PTO-892 form. The tutorial is provided for information only but not relied upon in the following rejection.

From the tutorial, it can be seen, when training a neural network, connection weights between two neurons are modified based on training data. A training sample includes an input vector and a target vector (i.e., desired output). The claimed “a reference digital signal” refers to a target signal (i.e., a desired output), while the claimed “a difference” is an error between an actual output and the target output (i.e., the desired signal). Since an input signal and a target signal are different signal, it meets the claimed “wherein the difference is obtained based on at least one sample of the reference digital signal which does not correspond to any of the plurality of samples of the upscaled first input digital signal.”

	The cited primary / secondary references disclose training a neural network. For example, a primary reference (Myllyla, US PG Pub. 2013/0144614) discloses training a neural network ([0188-0192]). The target output of each training sample in Myllyla reference corresponds to the claimed “a reference digital signal”. 
Similarly, the cited Kuleshov reference (“AUDIO SUPER-RESOLUTION USING NEURAL NETS”, submitted by the applicant, cited in EPO as “X” category reference for rejecting corresponding claims filed in European Patent Office) also discloses training a neural network for audio signal processing (Abstract, Sections 3 and 4, Please note, in a training sample pair, a low quality audio example corresponds to the claimed “input signal” and a high-quality audio example corresponds to the claimed “a reference signal”; the error is claimed “a difference”, see EQ1 in section 3.1). 

Both Myllyla and Kuleshov disclose a feature of training a neural network. MPEP (2144.01) stated “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). 

The previously cited references only give a brief description about training a neural network. Although the previously cited references implicitly disclosed training a neural network related to the newly added limitations, the examiner further cites Kontio (“Neural Network-Based Artificial Bandwidth Expansion of Speech”, IEEE, 2007) to show more details of training a neural network for speech signal bandwidth expansion. 

Kontio discloses training a neural network (Seciton II-C, “training a neural network”, a narrow bandwidth signal is the claimed “input digital signal”, the original wideband signal is claimed “a reference signal”, the output signal from an expansion system corresponds to the claimed “upscaled first input digital signal” and an error metric corresponds to claimed “a difference”). The independent claims and some dependent claims are rejected under §103 necessitated by the amendment. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 7, 8, 10,  12, 14, 15, 17, 18  and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Myllyla (Document ID: US-20130144614-A1, referred to as Myllyla) in view of Kuleshov (Document ID: “Audio super resolution using neural networks”, referred to as Kuleshov), further in view of Kontio et al. (Neural Network-Based Artificial Bandwidth Expansion of Speech, IEEE, 2007, referred as Kontio). 

Regarding claims 1, 8 and 15, Myllyla teaches A device for wireless communication, the device comprising: a transceiver (Paragraph 0082); and a controller connected to the transceiver (Fig 1, Paragraph 0080 and 0354, processor used to control/ operate the system), wherein the controller is configured to: identify at least one additional sample by using a neural network model, based on a digital signal (Fig 4, abstract, and Paragraph 0019-0021, mention of neural network determining one spectral shape from input signal to generate sub-band signal), and upscale the digital signal by adding the identified at least one additional sample to a plurality of samples of the digital signal (Fig 3-4, Paragraph 0025 and 0014 mention of getting an audio signal with extended bandwidth by combining the sub-band signal). 
As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a device claim while claims 8 and 15 are method claim and computer readable medium claim respectively. Claims 8 method of using and claim 15, correspond with each claimed element in claim 1. Therefore, claims 8 and 15 are rejected under same rationale as applied above to claim 1. Furthermore, Myllyla does teach, “A computer-readable recording medium storing a program thereon for managing a device, wherein the program, when executed by a controller of the device” (Fig 1 and Paragraph 0039, lines 1-3).

The added limitations are related to training a neural network by adjusting weights based on training data. Mullyla discloses training a neural network (Mullyla, [0019], [0188-0192], the target out corresponds to the claimed “a reference signal”). 


Myllyla teaches the device of claim 1 and the method of claim 8, wherein output is upscaled compared to the input (Fig 3-4, Paragraph 0025 and 0014). However, Myllyla fails to specifically cover difference calculation; thus, failing to cover following claimed limitation completely: 
“obtaining a first output digital signal upscaled from a first input digital signal in response to the first input digital signal; obtaining a difference between the first output digital signal and one reference digital signal of a set of at least one reference digital signal; and obtaining a second output digital signal upscaled from a second input digital signal based on the difference and the second input digital signal.”
	Kuleshov does teaches the claimed limitation of obtaining a first output digital signal upscaled from a first input digital signal in response to the first input digital signal (Fig 1-2; Page 2-3, section 3.1 “Setup”, paragraph 1 mention of taking an input signal and up sampling it to obtain a reconstructed output signal); obtaining a difference between the first output digital signal and one reference digital signal of a set of at least one reference digital signal (Page 2-3, section 3.1 “Setup”, paragraph 2 and 3, mention of computing mean squared error function, equation 1, which seen to be used to calculate the difference between input and output signal); and obtaining a second output digital signal (as seen in section 4: “experiment”, paragraph 1, multiple datasets’ recordings are used for this system) upscaled from a second input digital signal based on the difference and the second input digital signal (Fig 2, Each dataset are processed through same method mentioned in page 2-5, Section 3: “method”.  In addition, it is mentioned in Page 3, Section 3.2, paragraph 4, that the model presented only needs to learn “y-x” to train which is the difference between input and output signal, and closely relates to objective function in equation 1; also see, (Page 1, Section 1, paragraph 4, lines 1-2). Therefore, it would have been obvious to have the second input mention be processed in a trained model that is based on the difference of previous input and output signals). Kuleshov is considered analogous to the claimed invention because it is also aimed towards audio processing using neural network by upscaling the provided input. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla to incorporate audio processing method mention by Kuleshov. The presented model by Kuleshov help better the performance by applying learning- based method (see Section 6: “conclusion”) and improve existing generative model of audio (see Section 1, Paragraph 4, lines 4-5).

The newly added limitations are related to steps of training a neural network. Although Myllyla and Kuleshov implicitly discloses the newly added limitations, the examiner further cites Kontio which gives more details of training a neural network for signal processing (Section II-C, training neural networks; Please see more explanation in the section labeled as “Response to Amendments and Arguments”).

Myllyla, Kuleshov and Kontio are all dealing with audio / speech signal using a neural network. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Myllyla in view of Kuleshov’s teaching with Kontio teaching to obtain more details about neural network training defined by the added limitations. One having ordinary skill in the art would have been motivated to make such a modification to improve quality of speech / audio signal. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3, 10 and 17, the combined references further disclose obtaining a second output digital signal upscaled from a second input digital signal based on the difference and the second input digital signal (Kuleshov, Section 4, experiments, obtaining upscaled signals for many recordings / speaker; Kontio, Section III, experiment results).

	Regarding claims 5, 12, and 18, Myllyla in view of Kuleshov teaches the device of claim 3, the method of claim 10, and the computer-readable recording medium of claim 17, wherein the controller is further configured to generate the first input digital signal and the second input digital signal by pre-processing a first reference digital signal and a second reference digital signal, respectively, among the at least one reference digital signal. Myllyla does mention of processing of input signal prior to inputting into neural network, as shown in fig 4 and Paragraph 0110. Here, reference digital signal can be considered as the input, shown in Fig 4, reference character 401, and the input digital signal can be the signal formed after the frame collector or the time to frequency transformation step, see Fig 4. It would have been obvious to one ordinary person skilled in the art to have the preprocessing process taught by Myllula be performed twice, once for first reference signal and once for second reference signal.
Regarding claims 7, 14, and 20, Myllyla in view of Kuleshov teaches the device of claim 5, the method of claim 12, and the computer-readable recording medium of claim 18, wherein a sampling rate of the first reference digital signal and a sampling rate of the second reference digital signal are higher than a sampling rate of the first input digital signal and a sampling rate of the second input digital signal, respectively. Kuleshov show a down-sampling process being performed on the signal that is used as reference signal before upscaling and getting the difference (Fig 1 and Page 3, section 3.2, Paragraph 2-3). Down-sampling is being performed to halve the spatial dimension; thus, it is obvious that the resulting signal after down-sampling should have lower sampling rate than that of the original signal. Furthermore, it would have been obvious to have the down-sampling process performed twice, once for each reference signal, as a preprocessing step. Kuleshov is considered analogous to the claimed invention because it is also aimed towards audio processing using neural network by upscaling the provided input. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to have modified Myllyla to incorporate audio processing method mention by Kuleshov. The presented model by Kuleshov help better the performance by applying learning- based method (see Section 6: “conclusion”) and improve existing generative model of audio (see Section 1, Paragraph 4, lines 4-5).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Although individual limitations maybe found in one or more references, when considering all limitations as a whole (including limitations from a base claims and intervening claims), a claimed invention defined by each of these dependent claims is sufficient to distinguish with prior art of the record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659